The opinion of the court was delivered, May 13th 1872, by
Read, J.
This was a suit upon an award made in pursuance of a submission under seal, and dated the 2d April 1860, between William South the son, and his mother Ruhama South, by which they agreed “ to submit the settlement of our accounts to Jonathan Garrard, Esq., L. G. Yanvoorhis and Aaron Shelby, to be examined and tried by them after hearing the evidence, and give their award, we the undersigned, do agree and bind ourselves to abide by their decision as final.”
The award signed by the three arbitrators is dated the 11th April 1860, and appears to have been annexed to the submission, and is in these words: “ We the within-named arbitrators, chosen by the within-named parties to amicably settle the running accounts of Ruhama South and William South, after examining the same, we do find William South indebted to Ruhama South five hundred dollars, including two notes of hand; note 1 dated January 7th 1856, note 2 dated April 10th 1859, to Job South, and by him transferred to Ruhama South, and the said William South to deliver up to Ruhama and Ann South, the eighteen head of cattle that divided and fell to their share, and that each of the parties jay their own costs.” By the terms of the submission, the referees met at the house of the mother, Ruhama, on Monday the 9th April 1860.
After the death of Mrs. South her administrators, Charles A. Mestrezatt and Dissiway South, brought this suit upon the award, a.nd the narr. stated it to be an award for five hundred dollars, and on the 17th May 1871, a verdict was rendered for the plaintiffs for $832.50, being the amount of the award, with upwards of eleven years’ interest, strictly calculated, upon which judgment was entered.
“ A submission by specialty,” says Chief Justice Gibson, “ may be altered by parol; and whether altered or not it is to be construed largely.” The portion of the award sued upon is clearly within the terms of the submission, and the remaining portion not *199covered by it is simply void, and as an award may be good in part and bad in part, it is void only pro tanto. The award, therefore, is good so far as sued upon, and the verdict and judgment were right.
This view disposes of the whole question.
Judgment affirmed.